Citation Nr: 1516024	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right shoulder disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to June 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2009 by the Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO).

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. An August 1994 rating decision denied the Veteran's original claim for entitlement to service connection for shoulder pain.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

2. In a February 1996 rating decision, the Veteran's application to reopen the claim for entitlement to service connection for right shoulder, numbness right arm, and tendonitis right arm was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.

3. Evidence received since the February 1996 rating decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.

4. The evidence does not show that it is at least as likely as not that the Veteran's right shoulder disorder is related to the Veteran's military service.


CONCLUSIONS OF LAW

1. The February 1996 rating decision denying entitlement to service connection for a right shoulder, numbness right arm, tendonitis right arm is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2. Since the February 1996 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2014).

3. The Veteran's current right shoulder disorder was not incurred in or aggravated by service and arthritis of the right should may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A notice letter dated May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, these letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the Veteran's previously disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in October 2012.  This examination involved review of the claims file and thorough examination of the Veteran and the opinions were supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, in March 2013 the Veteran testified at a Board hearing at the RO over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein, such that the essential fairness of the adjudication is not affected.

II. Whether New and Material Evidence Has Been Received

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, the Board must decide whether the veteran has submitted new and material evidence to reopen a claim of entitlement to service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's claim for service connection for a right shoulder disorder was originally denied in an August 1994 rating decision as the Veteran failed to report to a scheduled VA examination and a current disability was not found; the Veteran was notified of the denial and his appellate rights and he did not appeal the decision.  Therefore, the August 1984 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the August 1994 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran again attempted to reopen his claim in January 1996; the RO denied the reopening of the claim for a right shoulder condition in a rating decision issued in February 1996, which determined the Veteran failed to submit medical evidence of treatment for the right shoulder condition from the time of his separation from service in June 1990 to the present and evidence of service incurrence of the disability.  Although he was notified of the denial and his appellate rights, the Veteran did not appeal the decision.  Therefore, the February 1996 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Again, the Board finds that, pursuant to 38 C.F.R. § 3.156(b) , such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the February 1996 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

The February 1996 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a right shoulder disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

According to the record, the Veteran testified at the March 2013 Board hearing that since his initial injury during service, he has continued to experience symptoms of a right shoulder disorder from separation to the present.  He stated that upon separation from service he was in the inactive ready reserves with a unit in Uniontown, Pennsylvania, but was unable to perform the physical training.  He stated that while employed post-service he has received treatment for a right shoulder condition and also self-treated his right shoulder.  The Veteran stated that while he received treatment for his back due to a work-related injury, he was unable to use his right shoulder during physical therapy.  The Veteran further stated he did not incur any injuries to the right shoulder after separation from service. 

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay testimony, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

III.   Entitlement to Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Here, arthritis is included on the list.  Id. at 1340.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated above, the Veteran testified at the March 2013 Board hearing that his symptoms during service continued after separation.  In addition, the Veteran stated he was "highly protective" of his right arm and had not injured it post-service.  

According to the in-service treatment records, a Radiologic Consultation Report dated December 1987 indicated the Veteran's right shoulder and scapula were normal.  A May 1988 Radiologic Consultation Report indicated the Veteran had experienced right shoulder pain but there was no indication of fracture.  The humeral head was normally located in the glenoid fossa and the scapula appeared intact.  In June 1988, it was noted that it has been five months since the Veteran was injured when an automobile transmission dropped on his shoulder.  The Veteran complained of continued pain after fulfilling the exercise requirements.  A physical examination found positive popping but full range of motion, and no obvious bony deformities.  In July 1988, it was noted the Veteran had right shoulder supraspinatus syndrome and was given an injection in June 1988.  However, he experienced no real relief from the injection.  In August 1988, the Veteran was still experiencing problems with his right shoulder and continued to take medication for it.  A September 1988 treatment report indicate the Veteran complained of pain in the right shoulder and was taking medication.  He went to emergency sick call where medication was prescribed.  A physical examination showed the Veteran had full range of motion with mild spasms.  In October 1988, it was noted that in December 1987, the Veteran injured his right shoulder when a transmission fell on his arm.  The Veteran turned blue from the shoulder, down into the arm and continued for about two weeks.  He stated when he uses the arm often, it bothers him.  He stated he was playing racquetball the day prior to the appointment and the pain is now in his posterior shoulder.  He was on medication but has since stopped.  A physical examination showed the shoulder was tender but had full range of motion.  He complained of pain on abduction, external rotation and internal rotation.  The Veteran had tenderness in the scapular spine and triceps but not in the actual rotator cuff area.  It was noted that twenty seven push-ups were completed which left the Veteran out of breath and trembling in the left deltoid.  There was no evidence of right shoulder spasm.  The examiner noted motion in putting on t-shirt was normal and the x-rays were normal.  The examiner further determined that while the Veteran reported a history of contusion, there were no current objective findings and recommended increased exercise.  In May 1989, the Veteran sought treatment for right shoulder pain after he was hit in a fight.  An abrasion below the right clavicle was noted.  Finally, a June 1990 Statement of Option indicate the Veteran did not desire a separation medical examination. 

According to the post-service treatment records, the first evidence of treatment for the right shoulder was in September 2000 when the Veteran reported right shoulder stiffness which increased over the last few months.  He stated that in 1987 he injured his right shoulder in service when a transmission dropped on the shoulder.  He stated he was treated with physical therapy and medication but it did very little for him and since he was able to do a few push-ups, it was alright for him to return to full duty.  He reported that pain increased when he is sitting at a table with his arms in front of him and his head is lying on his arms with rest.  He also noticed pain at night when his wife is lying on his arm.  It also increased with movement, especially when lifting objects over his head.  He reported the pain started in the posterior, lateral aspect of the right shoulder and radiated all the way down into the right arm.  He reported the symptoms improved with rest but did notice some crepitus to the shoulder increased over the last few months.  A possible rotator cuff tear on the right shoulder was suspected.  An x-ray of the right shoulder was negative.  Nonsteroidal anti-inflammatory drugs were recommended with physical therapy and a referral to an orthopedic specialist. 

In October 2000, the Veteran was diagnosed with very mild chronic tendinitis.  The treating physician recommended holding off on an injection but continue with physical therapy instead.  After reassessment following therapy, if the symptoms persist, then it was recommended that an injection should be considered. 

MRI taken in September 2008 of the right shoulder revealed mild acromioclavicular (AC) joint degenerative joint disease with no definite rotator cuff tear. 

The Veteran continued to report pain in his right shoulder and was treated by private physicians.  According to a March 2009 treatment record from Dr. J.P.S., the Veteran continued to have chronic shoulder pain but a physical examination showed excellent range of motion with full internal, as well as external, rotation, and only a mildly positive impingement test.  The neurovascular status was intact and the Veteran had full motor strength.  However, following a cortisone injection, the Veteran got little, if any, relief.  An MRI taken in March 2009 showed near complete tear of the supraspinatus and probably partial tear of the infraspinatus muscle tendons.  There also appeared to be injury to the superior labrum, suggesting a SLAP lesion.

In October 2012, the Veteran was afforded a VA examination where the VA examiner noted the diagnoses of a resolved right shoulder strain/contusion in 1987; right rotator cuff tendinitis in 2000; and mild AC joint degenerative joint disease, by MRI, in 2008.  The Veteran reported a history of his symptomatology which included flare-ups where the pain worsens as the day progresses due to increased shoulder activity.  He used Aleve, ibuprofen and ice/heat packs to alleviate the symptoms.  The Veteran stated he uses his left hand and shoulder due to pain.  Diagnostic imaging study revealed the glenohumeral and AC joint were normally maintained.  There was no evidence of fracture, dislocation, arthritis, or calcific tendinitis.  In addition, no lytic or blastic lesion was present.  Ultimately, it was a normal right shoulder. 

Following a physical examination and a review of the evidence of record, along with the Veteran's lay statements, the VA examiner concluded the right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained that although the Veteran incurred injury during service, the October 1988 note demonstrated it had resolved with normal x-ray findings.  In addition, the injured right shoulder following a fight in May 1989 was diagnosed as an abrasion that resolved.  The Veteran was able to perform his military duties until discharge in 1990.  The Veteran was first seen by a private medical professional in 2000, ten years following separation from service, after working a laborious job and the right shoulder x-ray was negative and no AC joint separation was detected.  He was diagnosed by orthopedics with rotator cuff tendinitis and treated with physical therapy.  He was diagnosed with mild AC joint degenerative joint disease on his MRI in 2008 without any other abnormalities seen.  In 2009 it was shown there was the presence of a probable SLAP tear and some evidence of injury to the rotator cuff as well.  The VA examiner stated the current x-ray was also negative for abnormalities.  Therefore, the VA examiner opined:

[T]he arthritis of the right shoulder found on MRI in 2008 with no radiographic evidence seen on today's x-ray, is less likely than not (less than 50 percent probability) incurred in or caused by injuries to the right shoulder during military service and more than likely due to natural aging process and normal wear and tear of working in a laborious job for many years.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current chronic right shoulder disorder is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of a right shoulder condition and his military service.  There is also no evidence the Veteran sought treatment for right shoulder arthritis within one year following separation from service and there is no evidence that the Veteran's current degenerative joint disease (arthritis) of the AC joint manifested to a compensable degree within one year of service separation. 

Significantly, the October 2012 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

The Board acknowledges the Veteran's contentions that his current right shoulder condition is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this case, the etiology of right shoulder degenerative joint disease and rotator cuff tendonitis are complex medical questions that are not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a right shoulder disorder; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

                                                                    (CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder; the claim is granted to this extent only. 

Entitlement to service connection for a right shoulder disorder is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


